     Case 2:20-cv-01340-JAM-GGH Document 28 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIE PAUL VIGIL, Jr.,                            No. 2:20-cv-01340 JAM GGH P
12                        Petitioner,
13            v.                                         ORDER
14    JOE A. LIZARRAGA,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On January 19, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. Petitioner has filed

23   objections to the findings and recommendations. ECF No. 26.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                         1
     Case 2:20-cv-01340-JAM-GGH Document 28 Filed 03/29/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed January 19, 2021, are adopted in full;
 3           2. The Motion to Dismiss, ECF No. 14, is granted, and the Petition is dismissed with
 4   prejudice as a matter of law; and
 5           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 6   2253.
 7
     DATED: March 26, 2021                            /s/ John A. Mendez
 8
                                                      THE HONORABLE JOHN A. MENDEZ
 9                                                    UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
